Citation Nr: 0106456	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-23 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from January 1966 to January 
1969.


I. Development Required under the Veterans Claims 
Assistance Act

The Board of Veterans' Appeals (Board) notes initially that 
the claims file does not contain a medical diagnosis of post-
traumatic stress disorder.  The Board further notes that the 
claims file contains no service medical records.  The claims 
file reveals that the regional office (RO) issued an 
administrative decision in June 1999, in which the RO 
concluded that the service medical records were unavailable 
for review.  The claims file reflects that the RO made 
numerous attempts to obtain these records, including requests 
to the veteran for any records that he may have.  Although 
the RO's attempts are documented, the claims file does not 
contain any explanation as to why the service medical records 
were not located and included in the file.  

The veteran's personnel records, which are contained in the 
claims file, suggest that other records pertaining to medical 
or psychological treatment of the veteran may exist that may 
be maintained separately from any service medical records.  
Namely, the personnel records indicate that the veteran 
received non-judicial punishment on a number of occasions.  
On one such occasion in May 1968, the veteran was punished 
for disobeying a lawful order not to drink any more alcoholic 
liquor.  Furthermore, statements made by the veteran 
regarding his numerous suicide attempts also suggest that the 
service may have maintained mental health records pertaining 
to the veteran.

In the absence of any explanation as to the unavailability of 
service medical records and in light of new legislative 
changes set forth below, the Board finds that additional 
evidence is necessary for an equitable disposition of the 
veteran's claim.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

II. Changes in the Law Regarding PTSD

The Cohen Case and 38 C.F.R. § 3.304(f)

Initially, the Board notes that the law of PTSD has undergone 
changes that must be considered with respect to the instant 
claim for service connection for PTSD.  

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2000).

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, supra; 38 C.F.R. § 3.304(f).  With regard 
to the first element, the Court stated that a "clear 
diagnosis" should be an "unequivocal" one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  The Court 
took judicial notice of the effect of what it interpreted to 
be a significant shift in diagnostic criteria.  The major 
effect is this: the criteria have changed from an objective 
("would evoke in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

The Board has reviewed the rating decision of December 1999 
and the January 2000 statement of the case, and notes that 
the RO has based its denial of service connection for PTSD on 
the lack of a confirmed diagnosis, and the additional 
determination that the veteran failed to provide sufficient 
detail in his stressors description to allow for 
verification.  The lack of a diagnosis of PTSD in accordance 
with DSM-IV would support denial of the claim by itself.  If 
the RO must further advance to address whether there is a 
verified stressor, the Board finds the current determinations 
are unclear as to whether the RO concluded that all claimed 
stressors were unverified, or whether verified stressors were 
simply found to be inadequate.  In addition, as to the latter 
possibility, if the RO found that verified stressors were not 
adequate, the record also does not reflect if the RO applied 
the objective ("would evoke in almost anyone") standard in 
assessing whether a stressor was sufficient to trigger PTSD, 
as opposed to a subjective standard

The Board further notes that although the rating decision of 
June 1999 and the November 1999 statement of the case 
correctly set forth the new standard requiring a diagnosis in 
conformity with the criteria as stated in the DSM-IV, it 
concurrently and erroneously sets forth the older requirement 
of a "clear" diagnosis.  This error is harmless so long as 
there is no diagnosis of record of PTSD conforming to DSM-IV. 

In light of the further action required below, the Board will 
defer a determination as to whether veteran would be 
prejudiced by a decision in this matter in light of Cohen or 
38 C.F.R. 3.304.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Stressor Verification

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the existence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

Assuming that there is evidence of record that any combat 
event alleged as a "stressor" is now deemed to be verified, 
the adjudicators must then address whether the claimant's 
evidence is "satisfactory," that is credible.  

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."   The United 
States Court of Appeals for the Federal Circuit has further 
held that the Board, and by extension VA adjudicators, have 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Under Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."
(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

In a case where PTSD is claimed as a result of combat 
stressors, there must be a specific finding as to whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressor(s) is/are related to combat.  Zarycki, 6 Vet. App. 
at 98.  If the claimant was not engaged in combat, or if he 
was but the claimed stressor(s) are not related to combat, 
his lay testimony of in service stressors is insufficient, 
standing alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records that are available 
must support, i.e. must not contradict, his lay testimony 
concerning his stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).

Under Zarycki, the adjudicators at the RO and, if their 
determination is unfavorable, the Board, must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  This in turn requires as a 
preliminary matter examination of whether the record already 
contains "conclusive evidence" that he "engaged in combat 
with the enemy."  By rule making, the VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised versions of Manual M21-1 provision (Part VI,  11.37 
(effective February 13, 1997) and Part VI,  11.38 (effective 
October 28, 1998)) did not alter the list of awards or 
decorations.  These include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.

The record in this case at this time fails to show the 
appellant received any award or decoration that would provide 
"conclusive evidence" that he "engaged in combat with the 
enemy."  The current record does not demonstrate any other 
service department indicator in the record that would 
constitute prima facie confirmation that the veteran 
personally "engaged in combat with the enemy." 

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence," i.e., that the claimant was 
a prisoner of war under the requirements of 38 C.F.R. 
§ 3.1(y), or the existence of other circumstances identified 
in VA Adjudication Procedures Manual M21-1, such as a plane 
crash, ship sinking, explosion, rape or assault, duty on a 
burn ward or in a graves registration unit.  To the extent 
that the term "other supportive evidence" in this context 
could be service department records, the Board finds that 
there currently are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or other specific circumstances identified in VA Adjudication 
Procedures Manual M21-1.  Thus, the Board finds that the 
current record does not contain "conclusive evidence" that 
the veteran "engaged in combat with the enemy" and that the 
veteran is not entitled to have his lay statements accepted 
without need of further corroboration.  To the extent that 
"other supportive evidence" could be other than service 
department records to establish any of the events listed 
under "conclusive evidence," this matter is addressed 
further below.

The claimant has alleged various events that occurred in 
service as his "stressor or stressors."  However, as a 
matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997). 

Applying the above to the instant case, the Board first notes 
that in its adjudication of this matter, the RO has not made 
a specific finding that the veteran engaged in combat with 
the enemy.  Thus, pursuant to the above-noted authorities, 
there must be credible supporting evidence of such 
engagement, and preliminarily, the Board does not find that 
such evidence currently exists.  However, in light of the 
fact that the veteran has asserted several stressors that may 
be capable of verification, the Board finds that the VCAA 
requires that the RO take further action in an effort to 
obtain additional information regarding the veteran's wartime 
service.  In this regard, stressors currently alleged by the 
veteran but not verified, consist of exposure to ground fire 
in Vietnam on the way to a base club during the period of 
1968 to 1969 and several other incidents in Vietnam, 
including incidents which resulted in the veteran reportedly 
jumping off a ship and/or swimming out to sea.

The veteran should also be afforded the opportunity to 
provide additional details regarding his service and alleged 
stressors so that an inquiry could thereafter be made to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in accordance with VA Adjudication Procedures 
Manual M21-1, Part III, Paragraph 5.14(b).  The RO should 
also advise appellant that failure to respond or an 
incomplete response might make it difficult or impossible to 
obtain the necessary evidence.

If a stressor is found to have been verified pursuant to the 
above-noted measures, additional VA medical examination 
should be scheduled to determine whether this stressor 
supports a diagnosis of PTSD, and whether such stressor is 
related to the veteran's current symptomatology.  Dizoglio v. 
Brown, 9 Vet. App. 163, 167 (1996).

Under the above analysis, it should be noted that even if 
there is evidence verifying an in-service event claimed as a 
combat stressor, Collette requires that the fact finder also 
determine whether the veteran has presented (1) 
"satisfactory evidence" ("credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service") that is (2) "consistent with the 
circumstances, conditions, or hardships of such service."  
The determination as to whether the claimant has presented 
"credible evidence that would allow a reasonable fact finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service" must be 
made as to the veteran's evidence standing alone, not 
weighing the veteran's evidence with contrary evidence. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked:

(a) To identify any sources of recent 
pertinent medical treatment for any 
post-traumatic stress disorder. He 
should indicate whether the treatment 
was provided on an inpatient or 
outpatient basis and the approximate 
dates of all such treatment.    

(b)  Additionally, the veteran should be 
asked to specifically identify the 
source of inpatient medical treatment 
received in California in 1971 for 
"displays of aggressive behavior."  The 
veteran should provide the name and 
location of the medical facility and the 
approximate dates of all such treatment.  

The veteran is advised that his 
cooperation in this matter is essential 
and that without specific information it 
may not be possible to conduct a 
meaningful search for additional medical 
records.  The RO should then take 
appropriate action to obtain any 
additional medical records based upon 
the information provided by the veteran, 
either in response to this request or 
earlier.  In accordance with the VCAA, 
the efforts to obtain Federal government 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain those 
records would be futile. Any medical 
records other than those now on file 
pertaining to any post-traumatic stress 
disorder should be obtained and 
associated with the claims folder.

3.  The veteran should be asked:

(a) To review the above-noted accounts of 
alleged traumatic events during his 
service in Vietnam at the bottom of page 
11, and add any additional information 
possible, including a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  

(b) The veteran should be asked to 
provide to the best of his ability any 
specific details to each of the claimed 
stressful events noted above, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran should 
indicate which of these alleged stressful 
events listed above he is referring when 
he writes relative to any specific 
incident.  If there are additional 
stressors, he should note those stressors 
and number them accordingly.

4.  If the veteran has provided any 
additional information as to alleged 
traumatic events during his service in 
Vietnam, or adds other alleged events 
described in sufficient detail to permit 
meaningful research to be performed, the 
RO should make an effort to confirm any 
of the stressors supplied by the veteran 
through all appropriate channels, such as 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  To 
summarize USASCRUR should only be 
contacted as to alleged events if the 
veteran has provided additional adequate 
information by which a meaningful effort 
to confirm any of the alleged stressors 
may be confirmed.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

5.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  

The examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to whether the veteran has 
PTSD related to his military service, and 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  

If there are subjective elements to the 
diagnosis, the examiner should state 
whether these elements can be verified in 
the examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).
		
6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.

8. Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified. 
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)

